Case: 10-60172 Document: 00511333509 Page: 1 Date Filed: 12/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 28, 2010
                                     No. 10-60172
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ERWIN RESSA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 167 537


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Erwin Ressa, a native and citizen of Indonesia, applied for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT)
based on persecution for his participation in KONTRAS, a political organization
investigating human rights violations that occurred at a May 12, 1998,
demonstration at Trisakti University in Jakarta, Indonesia. His application was
denied based on the adverse credibility determination of the immigration judge



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60172 Document: 00511333509 Page: 2 Date Filed: 12/28/2010

                                   No. 10-60172

(IJ), which was upheld by the Board of Immigration Appeals (BIA) when it
dismissed Ressa’s administrative appeal.
      Ressa argues that the IJ’s adverse credibility determination is not
supported by substantial evidence because Ressa clarified that he was confused
about the date of the kidnapping; he explained that he went with strangers to
visit Usman Harmit at the hospital because he worked with Harmid for
KONTRAS and was told by the strangers that Harmid was in ill health; and he
submitted a copy of his transcript to corroborate that he was a student at
Trisakti University from 1997 to April 2001. Ressa asserts that the IJ cannot
require corroborating evidence when the applicant cannot reasonably obtain it.
He contends that he provided credible evidence to establish that he suffered past
persecution due to his work for KONTRAS and that he has a reasonable fear of
future persecution because the police have failed to protect him or investigate
the attacks and threats against him. He further contends that the IJ and BIA
failed to analyze whether he was entitled to withholding of removal or relief
under the CAT.
      We review an immigration court’s findings of fact for substantial evidence.
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We will not reverse an
immigration court’s factual findings unless “the evidence was so compelling that
no reasonable factfinder could conclude against it.” Id. at 537. Among the
findings of fact that we review for substantial evidence is an immigration court’s
conclusion that an alien is not eligible for asylum, withholding of removal, or
relief under the CAT. Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
      Pursuant to the REAL ID Act of 2005, “an IJ may rely on any
inconsistency or omission in making an adverse credibility determination as long
as the totality of the circumstances establishes that an asylum applicant is not
credible.”   Wang, 569 F.3d at 538 (internal quotation marks and citation
omitted); see also 8 U.S.C. § 1158(b)(1)(B)(iii). We will “defer therefore to an IJ’s
credibility determination unless, from the totality of the circumstances, it is

                                         2
    Case: 10-60172 Document: 00511333509 Page: 3 Date Filed: 12/28/2010

                                 No. 10-60172

plain that no reasonable fact-finder could make such an adverse credibility
ruling.” Wang, 569 F.3d at 538 (internal quotation marks and citation omitted).
      The adverse credibility determination is supported by substantial
evidence. There were inconsistencies between Ressa’s asylum application and
his testimony concerning the dates that he worked for the KONTRAS
organization. In his application, he stated that he was working for KONTRAS
when its offices were attacked in March 2000, but at the hearing, he testified
that he began working for KONTRAS in 1998 and worked for about four or five
months.    Ressa has not explained this inconsistency.         There were also
inconsistencies in Ressa’s testimony concerning the date of the alleged
kidnapping. He initially testified that he was kidnapped on July 17, 2001, but
he later testified that he was kidnapped on April 17, 2001. When asked about
this inconsistency, he merely responded that he was confused about the date.
Ressa also failed to provide any evidence to corroborate his testimony, such as
affidavits from family members, records showing he worked for KONTRAS, or
police reports concerning the alleged kidnapping or threats.
      Ressa does not argue or show that corroborating evidence was unavailable.
When asked why he did not obtain affidavits from his family members, he
responded “it never occurred to me.” Ressa has not demonstrated that “it is
plain that no reasonable fact-finder could make . . . an adverse credibility
ruling.” See Wang, 569 F.3d at 538 (internal quotation marks and citation
omitted). Accordingly, we defer to the determinations of the BIA and the IJ that
Ressa’s testimony was not credible. See id. Ressa’s asylum, withholding, and
CAT claims were all based on persecution for his involvement with KONTRAS.
Because the credibility determinations of the IJ and BIA withstand review, the
decision to deny Ressa relief on each of his claims is supported by substantial
evidence. See Zhang, 432 F.3d at 344-45.
      PETITION DENIED.



                                       3